STATEMENT OF FACTS.
Krummen Motor Bus  Taxi Company sued the Mechanics' Lumber Company to recover damages on account of the alleged negligence of the defendant in an automobile collision, whereby the plaintiff's automobile was damaged in the sum of $1,000. The defendant answered, denying negligence on its part, and, by way of cross-complaint, asked judgment against the plaintiff in the sum of $1,875 on the ground that its automobile was injured in the collision on account of the negligence of the plaintiff.
Evidence was adduced by each party to sustain its allegations of negligence.
The record shows that an automobile motor-bus of the plaintiff collided with a truck of the defendant in the *Page 751 
city of Little Rock, Arkansas. Both motor vehicles were badly damaged. The undisputed proof on the part of the plaintiff shows that it cost $534.20 to have its motor-bus repaired. The evidence as to whether or not it was in better or worse condition after it was repaired than it was before the collision occurred is conflicting.
The jury found for the plaintiff and assessed its damages in the sum of one dollar. Judgment was entered upon the verdict, and the plaintiff has duly prosecuted an appeal to this court.
(after stating the facts). Counsel for the plaintiff insists that the undisputed evidence shows that the motor-bus of the plaintiff sustained substantial injury in the collision, and that a judgment based upon the verdict for nominal damages should be reversed because they were inadequate. Counsel for the defendant concede that the judgment should be reversed, and the parties only differ as to the method of procedure after the reversal of the judgment. Counsel for the plaintiff insists that the verdict as to damages should be set aside and a new trial ordered on the question of damages only. On the other hand, counsel for the defendant insists that, under our practice, when the verdict is set aside a new trial of the whole case should be granted. There is some conflict in the authorities as to whether, where a verdict has been set aside as being inadequate, the new trial may be restricted to the question of damages or whether there should be a new trial of the whole case. The practice in this State has been, when a verdict is set aside as being inadequate, to set aside the verdict on that account and grant a new trial in the whole case. The reason is that a verdict as the foundation of a judgment at law is an entity and cannot be divided by the trial court. Dunbar v. Cowger, 68 Ark. 444, 59 S.W. 951; Carroll v. Texarkana Gas  Electric Co., 102 Ark. 137, 143 S.W. 586; *Page 752 
Bothe v. Morris, 103 Ark. 370, 146 S.W. 1184; and Martin v. Kramer, 172 Ark. 397, 288 S.W. 903.
In the case last cited it was held that, where the undisputed evidence showed that plaintiff's automobile was damaged in the sum of $47 in a collision, but the evidence was conflicting as to responsibility, a judgment for one dollar was inadequate, justifying a new trial. It follows that the judgment will be reversed, and the case remanded for a new trial.